EXHIBIT 10.45

 

JONES APPAREL GROUP, INC.
RESTRICTED STOCK AGREEMENT

        THIS AGREEMENT dated as of ___________, 20___, is by and between JONES
APPAREL GROUP, INC., a Pennsylvania corporation (the "Company") and the person
named on Annex I (the "Employee").

        The Company has adopted the Jones Apparel Group, Inc. 2009 Long Term
Incentive Plan (the "Plan"). The Plan, as it has been amended to date and may
hereafter be amended and continued, is incorporated herein by reference and made
part of this Agreement. All capitalized terms used herein without definition
shall have the meanings ascribed to such terms in the Plan.

        The Committee, which is charged with the administration of the Plan
pursuant to Section 3 thereof, has determined that it would be to the advantage
and in the interest of the Company to grant the award provided for herein to the
Employee as an inducement to remain in the service of the Company or one of its
subsidiaries, and as an incentive for increased efforts during such service.

        In consideration of the mutual promises and covenants made herein and
the mutual benefits to be derived herefrom, the parties hereto agree as follows:

        1. Grant of Restricted Shares.

                (a) Subject to the provisions of this Agreement and to the
provisions of the Plan, the Company hereby grants to the Employee that number of
shares of restricted Common Stock of the Company, par value $.01 per share, set
forth on Annex I attached hereto (the "Restricted Shares"). The Restricted
Shares shall be issued by the Company and registered in the name of the
Employee. They may be evidenced either by means of a certificate or through the
entry of an uncertificated book position on the stock transfer books of the
Company, at the Company's option. Certificates issued with respect to Restricted
Shares shall be held by the Company in escrow under the terms hereof. Such
certificates shall bear the legend set forth in subsection (c) below or such
other appropriate legend as the Committee shall determine, which legend shall be
removed only if and when the Restricted Shares vest as provided herein, at which
time the certificates shall be delivered to the Employee. Uncertificated book
positions shall be subject to such "stop transfer" or other appropriate
restrictions in the stock transfer books of the Company as the Committee shall
determine. Upon the issuance of Restricted Shares hereunder, the Employee shall
be entitled to vote the Restricted Shares, and shall be entitled to receive,
free of all restrictions, ordinary cash dividends and dividends in the form of
shares thereon; provided, however, that dividends in respect of Restricted
Shares as to which vesting is conditioned upon the achievement of performance
goals ("Performance-Based Awards") shall be accumulated and not paid out to the
Employee unless and until the Restricted Shares vest. Grantees of Restricted
Shares that are not Performance-Based Awards shall not be required to return any
such ordinary dividends to the Company in the event of forfeiture of such
Restricted Shares. The Employee's right to receive any extraordinary dividends
or other distributions with respect to Restricted Shares prior to their becoming
nonforfeitable shall be at the sole discretion of the Committee, but

--------------------------------------------------------------------------------

in the event of any such extraordinary event, the Committee shall take such
action as is appropriate to preserve the value of, and prevent the unintended
enhancement of the value of, the Restricted Shares.

                (b) In order to comply with any applicable securities laws, the
Company may require the Employee (i) to furnish evidence satisfactory to the
Company (including a written and signed representation letter) to the effect
that the Restricted Shares were acquired for investment only and not for resale
or distribution and (ii) to agree that the Restricted Shares shall only be sold
by the Employee following registration under the Securities Act of 1933, as
amended, or pursuant to an exemption therefrom.

                (c) Unless otherwise determined by the Committee, any
certificate issued in respect of the Restricted Shares prior to the lapse of any
outstanding restrictions relating thereto shall bear the following legend:

> > "The sale, transfer, alienation, attachment, assignment, pledge or
> > encumbrance of the shares of stock represented hereby are subject to the
> > terms and conditions (including forfeiture) of the Jones Apparel Group, Inc.
> > 2009 Long Term Incentive Plan and an Agreement entered into by the
> > registered owner and the Company dated as of ___________, 20___. Copies of
> > such Plan and Agreement are on file at the offices of the Company. Any
> > attempt to dispose of these shares in contravention of the applicable
> > restrictions, including by way of sale, assignment, transfer, pledge,
> > hypothecation or otherwise, shall be null and void and without effect."

        2. Vesting.

        Subject to Section 3 hereof, the restrictions on transfer of the
Restricted Shares shall lapse and the Restricted Shares shall become vested and
nonforfeitable as follows:

                (a) See Annex I attached hereto.

                (b) In the event of (i) the dissolution or liquidation of the
Company, or (ii) the disposition by the Company of substantially all of the
assets or stock of a subsidiary of which the Employee is then an employee,
officer or director, consultant, adviser, agent or independent representative,
then, if the Committee shall so determine, any Restricted Shares not forfeited
prior to a "change in control" (as defined in the Plan) shall become immediately
free of all restrictions and fully vested and transferable.

                (c) Except as otherwise provided in an employment agreement
between the Company and the Employee, upon the Employee's termination of
employment or other termination of service by the Company other than (i) for
cause or (ii) for permanent and total disability, during the 24-month period
following a change in control in connection with which the grant of Restricted
Shares is assumed, converted or replaced, then, unless the Committee determines
otherwise, any restrictions applicable to the Restricted Shares shall lapse, and
the

2

--------------------------------------------------------------------------------

Restricted Shares shall become immediately free of all restrictions and fully
vested and transferable. If the grant of Restricted Shares is not assumed,
converted or replaced, then upon such change in control, any restrictions
applicable to the Restricted Shares shall lapse, and the Restricted Shares shall
become immediately free of all restrictions and fully vested and transferable.

        3. Termination of Employment.

        Except as provided in Sections 2(c) or Section 4 hereof, Restricted
Shares shall not vest unless the Employee is then an employee (including
directors and officers who are employees), director or officer of the Company or
any subsidiary of the Company, or a consultant, advisor, agent or independent
representative of the Company or any subsidiary of the Company, or any
combination thereof and unless the Employee has remained continuously so
employed or has continuously so served since the date of grant of the Restricted
Shares.

        Except as otherwise provided in Section 2(c) or Section 4 hereof, in the
event that the employment of the Employee shall terminate, all unvested
Restricted Shares shall be forfeited and be immediately transferred to, and
reacquired by, the Company at no cost to the Company.

        4. Acceleration of Benefits upon Death, Disability or Retirement of
Employee.

                (a) The period of restrictions applicable to all unvested
Restricted Shares shall terminate on the date of termination of employment or
service by reason of disability (as such term is defined in the Plan) or death.

                (b) In the case of termination of employment or service by
reason of retirement (as such term is defined in the Plan): (i) the period of
restrictions applicable to all unvested Restricted Shares that are not
Performance-Based Awards shall terminate on the date of retirement; and (ii) the
period of restrictions applicable to all unvested Restricted Shares that are
Performance-Based Awards shall terminate only at such time as the Performance
Goals are achieved in accordance with Section 12(e) of the Plan.

        5. Nontransferability of Restricted Shares.

        The Restricted Shares are not transferable and may not be sold,
assigned, transferred, disposed of, pledged or otherwise encumbered by the
Employee, other than by will or the laws of descent and distribution until such
Restricted Shares become nonforfeitable in accordance with the provisions of
this Agreement. Any Employee's successor (a "Successor") shall take rights
herein granted subject to the terms and conditions hereof. No such transfer of
the Restricted Shares to any Successor shall be effective to bind the Company
unless the Company shall have been furnished with written notice thereof and a
copy of such evidence as the Committee may deem necessary to establish the
validity of the transfer and the acceptance by such Successor of the terms and
conditions hereof.

3

--------------------------------------------------------------------------------

        6. No Right to Continued Employment.

        Nothing in this Agreement or the Plan shall confer upon the Employee any
right to continue in the employ of the Company or any of its affiliate
corporations or interfere in any way with the right of the Company or any such
affiliate corporation to terminate such employment at any time.

        7. Withholding.

        The Employee shall pay to the Company, or make arrangements satisfactory
to the Company to have paid, promptly upon the Company's request and in any
event no later than the time the Employee recognizes taxable income in respect
of the Restricted Shares, an amount equal to the taxes the Company determines it
is required to withhold under applicable tax laws with respect to the Restricted
Shares. Such payment shall be made in the form of cash, shares of Common Stock
already owned for at least six months, or in a combination of such methods, as
irrevocably elected by the Employee prior to the applicable tax due date with
respect to such Restricted Shares. The Employee shall promptly notify the
Company of any election made pursuant to Section 83(b) of the Internal Revenue
Code of 1986, as amended. In the event that the Employee does not pay or have
paid on the Employee's behalf such amount on or before the time that the
Employee recognizes taxable income in respect of the Restricted Shares, the
Company may, in its discretion and to the extent permitted by law, satisfy the
withholding obligations through (i) additional withholding on salary or other
wages or (ii) withholding from the shares to be delivered shares sufficient to
satisfy all or a portion of the Company's minimum statutory withholding
obligations, and the Employee acknowledges and agrees that the Company may so
elect.

        8. Effect of Certain Changes.

        Notwithstanding any other provision of the Plan, in the event of stock
dividends, stock splits, reverse stock splits, recapitalizations, mergers,
consolidations, combinations or exchanges of shares, spin-offs, reorganizations,
liquidations and similar events affecting the capital structure of the Company,
the Committee shall appropriately adjust the aggregate number of shares and
class of shares subject to this award.

        9. Payment of Transfer Taxes, Fees, and Other Expenses.

        The Company agrees to pay any and all original issue taxes and stock
transfer taxes that may be imposed on the issuance of the Restricted Shares
acquired pursuant to this Agreement, together with any and all of the fees and
expenses necessarily incurred by the Company in connection therewith.

        10. Other Restrictions.

        The vesting of each Restricted Share shall be subject to the requirement
that, if at any time the Committee shall determine that (i) the listing,
registration or qualification of the shares of Common Stock subject or related
thereto upon any securities exchange or under any state or

4

--------------------------------------------------------------------------------

federal law, or (ii) the consent or approval of any government regulatory body,
or (iii) an agreement by the Employee with respect to the disposition of shares
of Common Stock, is necessary or desirable as a condition of, or in connection
with, such vesting, then in any such event, such vesting shall not be effective
unless such listing, registration, qualification, consent, approval or agreement
shall have been effected or obtained, free of any conditions not acceptable to
the Committee.

        11. Section 409A of the Internal Revenue Code.

        It is the intention of the Company that this award shall not constitute
"nonqualified deferred compensation" subject to Section 409A of the Code, and
the terms and conditions of the award shall be interpreted accordingly. In the
event that this award is deemed to constitute "nonqualified deferred
compensation" or is otherwise not exempted from Section 409A of the Code, the
Committee retains the right unilaterally to amend this award to conform with the
requirements of Section 409A of the Code. If required under Section 409A of the
Code, any payments (whether in cash, shares of Common Stock or other property)
to be made with respect to this award upon the Employee's "separation from
service" (within the meaning of Treasury Regulation Section 1.409A-1(h)) shall
be delayed until the first day of the seventh month following such separation
from service, or, if earlier, the earliest other date as is permitted under
Section 409A, if the Employee is a "specified employee" (as defined in Section
409A of the Code).

        12. Notices.

        Any notices to be given under the terms of this Agreement shall be in
writing and addressed to the Company in care of its Chief Financial Officer,
1411 Broadway, New York, New York 10018, and any notice to the Employee shall be
addressed to him at his address now on file with the Company, or to such other
address as either may last have designated to the other by notice as provided
herein. Any notice so addressed shall be delivered by hand, delivered by
overnight courier, or delivered by certified or registered United States mail,
and if so mailed, deemed to be given on the second business day after mailing at
a post office or branch post office within the United States.

        13. Effect of Agreement.

        Except as otherwise provided hereunder, this Agreement shall be binding
upon and shall inure to the benefit of any successor or successors of the
Company.

        14. Laws Applicable to Construction.

        This Agreement has been granted, executed and delivered in the State of
Pennsylvania, and the interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Pennsylvania, as applied
to contracts executed in and performed wholly within the State of Pennsylvania.


5

--------------------------------------------------------------------------------

        15. Conflicts and Interpretation.

        If there is any conflict between this Agreement and the Plan, or if
there is any ambiguity in this Agreement, any term which is not defined in this
Agreement, or any matter as to which this Agreement is silent, in any such case
the Plan shall govern, including, without limitation, the provisions thereof
pursuant to which the Committee has the power, among others, to (i) interpret
the Plan, (ii) prescribe, amend and rescind rules and regulations relating to
the Plan and (iii) make all other determinations deemed necessary or advisable
for the administration of the Plan. In the event that any question or
controversy shall arise with respect to the nature, scope or extent of any one
or more rights conferred by this award, the determination by the Committee (as
constituted at the time of such determination) of the rights of the Employee
shall be conclusive, final and binding upon the Employee and upon any other
person who shall assert any right pursuant to this award.

        16. Headings.

        The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.

        17. Amendment.

        This Agreement may not be modified, amended or waived in any manner
except by an instrument in writing signed by both parties hereto. The waiver by
either party of compliance with any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by such party of a provision of this Agreement.

        IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
on its behalf by a duly authorized officer and the Employee has hereunto set his
hand.

  JONES APPAREL GROUP, INC.

By: _________________
          Ira M. Dansky
          Executive Vice President

EMPLOYEE:
_________________
Employee

6

--------------------------------------------------------------------------------

ANNEX I

 

7